Per Curiam. Appellant Robert Norman has filed a motion for clarification of our opinion in Norman v. Norman, No. 97-759, which we delivered on June 18, 1998. Appellant also moves this court to stay the mandate pending clarification and to extend the time for a petition for rehearing until we rule upon this motion. The trial court entered a judgment in favor of appellee in this matter on April 15, 1997. Appellant filed an amended and substituted notice of appeal on April 17, 1997, and lodged the record with the clerk on July 9, 1997. Subsequently, the trial court entered a second judgment on December 11, 1997, granting appellee an additional recovery. Appellant filed a notice of appeal from that judgment on January 8, 1998, and moved for consolidation of the two appeals on the same date. The Arkansas Court of Appeals denied the motion to consolidate on January 28, 1998. However, appellant was granted permission by the court of appeals to supplement the record and to file a supplemental abstract and brief, and appellant filed such supplemental materials. Appellee did not respond to the supplemental materials.  Without reaching the question whether the trial court had jurisdiction to consider and enter a second order determining the amount of appellant’s liability after the record from the first appeal was docketed with the clerk of this court, we note that while the court of appeals allowed supplemental material to be filed, it ruled against appellant’s motion to consolidate the two appeals. Because we reversed and remanded the trial court’s judgment in Norman v. Norman, No. 97-759, all issues relating to the recovery of benefits may be considered on retrial in accordance with that decision. Motion denied.